Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 28 December 2021. Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to Claims 1, 3, 13, 16 and 22 as set forth in the office action of 02 November 2021 have been considered and are persuasive. Therefore, the Claim Objections to Claims 1, 3, 13, 16 and 22 as set forth in the office action of 02 November 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 112(b) as set forth in the office action of 02 November 2021 have been considered and are persuasive. Therefore, the rejection of Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 112(b) as set forth in the office action of 02 November 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 101 as set forth in the office action of 02 November 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
independent claims 1, 13 and 20 are amended to clarify the binding process as "the binding the location of the user to one navigation path refers to displaying the location selected one navigation path on the navigation interface of the computer device to user. The claimed invention improves the process of LBS applications implemented by a computer device to address the technical problem of increasing the data interaction between the application and the query engine due to the error in the positioning data. The above problem of the conventional scheme is caused by repeated navigation operations of a user on the computer device since the displaying manner of the navigation information makes the user think there is deviation from the navigation path. With the claimed invention, the processing burden of the query engine can be reduced. In view of the foregoing, the claimed invention is not directed to an abstract idea. Even if the claims recite an abstract idea, the addition features have integrated the abstract idea into a practical application. 

The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The specification merely repeats the limitations “binding the location of the user to one navigation path in the at least one navigation path, in response to determining that a distance between the user and the one navigation path in the at least one navigation path is a smallest one among the at least one navigation path and the distance is smaller than or equal to a preset distance threshold according to the location where the user lies and the path location of the each navigation path” and there is no statement to provide support for “wherein the binding the location of the user to one navigation path refers to displaying the location of the user on the one navigation path regardless of whether the location where the user lies is on the one navigation path” (see 35 USC 112(a) below). Under broadest reasonable interpretation, such limitations are a process that covers methods of mental process as they recite an abstract idea Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). They are recited at a high level of generality and merely automate the step. Please see 35 USC 101 below for further clarification. 

Applicant’s amendments and arguments with respect to the rejection of Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 103 as set forth in the office action of 02 November 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
[AltContent: rect]Zhou mentions highlighting one navigation path. However Zhou fails to teach or suggest "obtaining a location where the user lies and a path location of each navigation path in the at least one navigation path" and "binding the location of the user to one navigation path in the at least one navigation path, in response to determining that a distance between the user and the one navigation path in the at least one navigation path is a smallest one among the at least one navigation path and the distance is smaller than or equal to a preset distance threshold" as recited in claim 1 as amended. Zhou further fails to teach or suggest "the binding the location of the user to one navigation path refers to displaying the location of the user on the one navigation path regardless of whether the location where the user lies is on the one navigation path" and "prominently displaying a movement identifier of the user on the one navigation path to which the location of the user is bound" as recited in claim 1. (Emphasis added.)
Examiner’s Response to (1):
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Regarding “Zhou fails to teach or suggest "obtaining a location where the user lies and a path location of each navigation path in the at least one navigation path"- Zhou is not used to disclose such limitation; please refer to page 12 of the previous office action where Zhang is used to teach/suggest such limitation. Regarding “Zhou fails to teach or suggest […] "binding the location of the user to one navigation path in binding the location of the user to the closest navigation path according to the distance from the location of the user to each of the at least two navigation paths”, “the location of the user may be further based on the distance from the user's position to each of the at least two navigation paths. It is bound to the nearest navigation path, and further, the location of the user can be marked on the bound navigation path” and “Then, compare the obtained distances, if the closest distance is less than or equal to the preset yaw threshold, the navigation path corresponding to the distance can be used as the navigation path where the user is located, and then the user's location is bound to the navigation path”. Regarding “Zhou further fails to teach or suggest "the binding the location of the user to one navigation path refers to displaying the location of the user on the one navigation path regardless of whether the location where the user lies is on the one navigation path"; (please see 35 USC 112(a) below); however, in terms of Applicant’s arguments, the exact concept of the limitations which have support in the specification being argued by the Applicant is disclosed by Zhou. Zhou discloses binding the location of the user to one navigation path and marking and displaying the location of the user on the bound navigation path after the binding step and such binding takes place in response to determinations regarding the distance being the smallest one and being less than a certain threshold. If Applicant is referring to anything substantial or different by “regardless of whether the "prominently displaying a movement identifier of the user on the one navigation path to which the location of the user is bound"; Zhou discloses marking the location of the user on the one navigation path after the location of the user is bound to one navigation path (see at least [0103]); however, Jung is used to teach/suggest "prominently displaying a movement identifier of the user on the one navigation path”.
in claim 1 as currently amended, it recites binding the location of the user on the one navigation path regardless of whether the location where the user lies is on the one navigation path and prominently displaying the one navigation path on the navigation details page after the location of the user is bound to one navigation path. Zhang fails to teach or suggest the above features recited in claim 1 as currently amended. 
Examiner’s Response to (2):
Zhang is not used to teach/suggest the limitations being argued in (2); please refer to arguments and rejections regarding Zhou above and throughout the office action.
Jung fails to teach or suggest binding the user to one navigation path in at least one navigation path. Jung fails to teach or suggest the distance between 
Examiner’s Response to (3):
Jung is not used to teach/suggest the limitations being argued in (3); please refer to arguments and rejections regarding Zhou above and throughout the office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13 and 20 recite “wherein the binding the location of the user to one navigation path refers to displaying the location of the user on the one navigation the unbinding the location of the user from the one navigation path refers to stopping displaying the location of the user on the one navigation path”. Specification only provides support for binding the location of the user to another path when the user deviates from the one navigation path and even though not explicitly stated, it would have been obvious that the displaying of the other path would then be performed as such; however, there is still no support for the unbinding to refer to stopping the displaying.
Claims 5, 18 and 24 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 20 are indefinite because of the recited limitations “one navigation path” in line 13 and in line 19 of claim 1, in line 17 and in line 23 of claim 13 and in line 14 and in line 20 of claim 20. It is unclear, to the Examiner, whether Applicant is referring to the same one navigation path previously recited or not.

Claims 3, 16 and 22 are indefinite because of the recited limitations “displaying the location of the user on the one navigation path”. It is unclear, to the Examiner, whether Applicant is referring to the same displaying the location of the user on the one navigation path previously recited in claims 1, 13 and 20, respectively, or not.

Claims 5, 18 and 24 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With regards to independent claims 1, 13 and 20, the claims recite the limitations “binding the location of the user to one navigation path in the at least one navigation path, in response to determining that a distance between the user and the one navigation path in the at least one navigation path is a smallest one among the at least one navigation path and the distance is smaller than or equal to a preset distance threshold according to the location where the user lies and the path location of the each navigation path”. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at data obtained and determining/identifying result from the obtained data. Applicant’s specification (e.g. [0010]-[0014]) does not provide any detail which would indicate that binding the location of the user to one navigation path, under broadest reasonable interpretation, does not cover performance of the limitations in the mind. It appears that just a simple determination of the closest route is taking place which covers performance of the limitations in the mind. Please refer to Response to Arguments above for further explanation. The Examiner notes that under MPEP 2106.04(a)(2)(lll), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the data could determine or identify the various results/data therefrom, either mentally or using a pen and paper. The mere nominal recitation (in claim 13) that the various limitations are being executed in a device does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims “outputting a navigation details page according to a query starting point and a query finishing point provided by a user, the navigation details page including at least one navigation path; obtaining a location where the user lies and a path location of each navigation path in the at least one navigation path; wherein the binding the location of the user to one navigation path refers to displaying the location of the user on the one navigation path regardless of whether the location where the user lies is on the one navigation path; displaying a movement identifier of the user on the one navigation path to which the location of the user is bound, wherein the displaying the movement identifier of the user on the one navigation path comprises: prominently displaying the one navigation path on the navigation details page after the location of the user is bound to one navigation path, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), 71/ Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and O/P Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
The dependent claims 3, 5, 16, 18, 22 and 24 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amount to significantly more than the judicial exception itself.
As such, claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN105300399A) in view of Zhang (CN101187566A) in further view of Jung (US20060259238A1).
Regarding claim 1, Zhou discloses a navigation method (see at least [0002]), wherein the navigation method comprises: outputting a navigation details page according to a query starting point and a query finishing point provided by a user, the navigation details page including at least one navigation path (see at least [0009]-[0011], [0080] and [0084]-[0090]); binding the location of the user to one navigation path in the at least one navigation path, in response to determining that a distance between the user and the one navigation path in the at least one navigation path is a smallest one among the at least one navigation path and the distance is smaller than or equal to a preset distance threshold according to the location where the user lies and the each navigation path, wherein the binding the location of the user to one navigation path refers to displaying the location of the user on the one navigation path regardless of whether the location where the user lies is on the one navigation path (see at least [0026], [0027], [0103], [0104], [0107] and [0133]); marking the location of the user on the one navigation path to which the location of the user is bound (see at least [0027], [0103] and [0133]), wherein the marking the location of the user on the one navigation path comprises: prominently displaying the one navigation path on the navigation details page after the location of the user is bound to one navigation path, wherein the displaying the one navigation path comprises highlighting or displaying in boldface the one navigation path in a navigation map (see at least [0027], [0103], [0107] and [0133]).
Zhou does not explicitly disclose obtaining the location where the user lies and a path location of each navigation path in the at least one navigation path and the binding and the distance’s determinations being according to the location where the user lies and the path location of the each navigation path. However, such matter is suggested by Zhang (see at least [0002], [0004], [0028], [0030], [0031], [0033] and [0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou to incorporate the teachings of Zhang which teaches obtaining the location where the user lies and a path location of each navigation path in the at least one navigation path and the binding and the distance’s determinations being according to the location where the user lies and the path location of the each navigation path since they are both directed to navigation systems and incorporation of the teachings of Zhang would ensure increased accuracy and thereby increase safety and reliability of the overall system; further, such modification would ensure user’s comfort and various intentions are covered in any well-known different situations in navigation methods/systems.
(see at least Figure 4a, Figure 4b, [0019], [0020], [0037] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Zhang to incorporate the teachings of Jung which teaches displaying a movement identifier of the user on the one navigation path, wherein the displaying the movement identifier of the user on the one navigation path comprises: prominently displaying the movement identifier of the user on the one navigation path, wherein the displaying the movement identifier of the user comprises displaying the movement identifier of the user with a highlight small arrow since they are all directed to navigation systems and incorporation of the teachings of Jung ensures maximized efficiency of the overall system by allowing various uses and user intentions being covered by such system and as such increase user comfort in different situations as well.

Regarding claim 13, Zhou discloses a device, wherein the device comprises: one or more processors; a storage for storing one or more programs, said one or more programs, when executed by said one or more processors, enable said one or more processors to implement a navigation method (see at least [0002], [0147] and [0148]). 

Regarding claim 20, Zhou discloses a non-transitory computer readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements a navigation method (see at least [0002] and [0148]). The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Claims 3, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN105300399A) in view of Zhang (CN101187566A) in further view of Jung (US20060259238A1) and in yet further view of Zhang(2) (CN101576389A).
Regarding claim 3, Zhou as modified by Zhang and Jung discloses the method further comprises: determining that the user deviates from the one navigation path, in response to determining, according to the location where the user lies and the one navigation path, that the distance between the user and the one navigation path is larger than a preset deviation threshold, wherein the preset deviation threshold is equal to or larger than the preset distance threshold (see at least Zhou [0033], [0104], [0111] and [0112]).
Zhou as modified by Zhang and Jung does not explicitly disclose the determining that the distance between the user and the one navigation path is largerReply to Office Action of March 22, 2021PBP18240US than a preset deviation threshold being according to the location where the user lies and the path location of the one navigation path, and unbinding the location of the user from the one (see at least [0002]-[0007], [0014]-[0016], [0019]-[0026], [0033], [0040]-[0042] and [0045]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Zhang and Jung to incorporate the teachings of Zhang(2) which teaches the determining that the distance between the user and the one navigation path is largerReply to Office Action of March 22, 2021PBP18240US than a preset deviation threshold being according to the location where the user lies and the path location of the one navigation path, and unbinding the location of the user from the one navigation path as such, wherein the unbinding the location of the user from the one navigation path refers to stopping displaying the location of the user on the one navigation path since they are all directed to navigation devices/methods and incorporation of the teachings of Zhang(2) would ensure increased efficiency and reliability of the disclosure. 

Regarding claims 16 and 22, claims 16 and 22 are commensurate in scope with claim 3. See above for rejection of claim 3.

Claims 5, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN105300399A) in view of Zhang (CN101187566A) in further view of Jung (US20060259238A1) in yet further view of Zhang(2) (CN101576389A) and in yet further view of Liying (CN104764458A).
Regarding claim 5, Zhou as modified by Zhang, Jung and Zhang(2) does not explicitly disclose wherein the method further comprises: performing path planning processing according to the location where the user lies and the query finishing point, to obtain at least one updated path; and outputting the navigation details page including the at least one updated path. However, such matter is suggested by Liying (see at least [0013], [0017], [0014], [0036], [0065]-[0070] and [0093]-[0095]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Zhang, Jung and Zhang(2) to incorporate the teachings of Liying which teaches performing path planning processing according to the location where the user lies and the query finishing point, to obtain at least one updated path; and outputting the navigation details page including the at least one updated path since they are all directed to navigation devices/methods and incorporation of the teachings of Liying would ensure increased efficiency and reliability of the disclosure.

Regarding claims 18 and 24, claims 18 and 24 are commensurate in cope with claim 5. See above for rejection of claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.M./           Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667